DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Sep 22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The Examiner’s current interpretation of specific terms under 35 USC 112(f) (or no longer under 35 USC 112(f)) are summarized below:
“a plurality of intelligent transportation system stations” found throughout independent Claims 1, 10, and 19, and in dependent Claims 6 and 15 (and technically Claims 2-4, 7-9, 11-13, and 16-18 due to dependency on either independent Claim 1 or independent Claim 10) is a 35 USC 112(f) term that has previously been interpreted to be a plurality of any type of computing/electronic devices, which despite being extremely broad is not being considered indefinite.  It should be further noted that logically “a road side intelligent transportation system station” found in dependent Claims 9 and 18 is being interpreted to possibly be one of the “plurality of intelligent transportation system stations” or a separate station from the “plurality of intelligent transportation system stations” that is at least structurally equivalent to one of the “plurality of intelligent transportation system stations”, only further requiring that this one station in particular is specifically located “road side”.  As such, “plurality of intelligent transportation system stations” is being interpreted to be “a plurality of any type of computing/electric devices”, and “a road side intelligent transportation system station” is being interpreted to be “a single computing/electronic device” and is specifically located “road side”.
“a network element” found in independent Claim 1 (and technically Claims 2-4 and 6-8 due to dependency on independent Claim 1) remains a 112(f) term (i.e. “a network element for collective perception…”) and is being is interpreted according to originally filed Claim 9 (also dependent on independent Claim 1), which defines this term to be “a road side intelligent transportation system station”.  This term “network element” is again used in Claims 10-13 and 15-19 but unlike in the above-mentioned claims is defined in both independent Claim 10 and independent Claim 19 as comprising “a processor and a communications subsystem”, and thus is no longer considered a 112(f) term for these particular claims (as there is now clear structure associated with the term).  It should be noted that originally filed Claim 18 (like Claim 9) further defines this term further as “a road side intelligent transportation system station”, which then provides further structural associations for both the non-112(f) version of this term (Claims 9-13 and 15-19) as well as the 112(f) version of this term (Claims 1-4 and 6-8), as it then becomes possible to infer that:
In Claims 1-4 and 6-9, “a network element” comprises “a road side intelligent transportation system station” based on the 112(f) interpretation using dependent Claim 9.  And based on the above described interpretation of “a plurality of intelligent transportation system stations” and/or “a road side intelligent transportation system station”, “a network element” thus comprises “a single computing/electronic device” and is specifically located “road side”.
In Claims 10-13, 15-17, and 19, “a network element” comprises “a processor and a communications subsystem” based on it no longer being a 112(f) term for these claims but being defined within independent Claims 10 and 19.  In these claims it is not necessarily required to be “a single computing/electronic device” and is not required to specifically be located “road side”.
In Claim 18, “a network element” comprises “a processor and a communications subsystem” and comprises “a road side intelligent transportation system station” based on it no longer being a 112(f) term for these claims but being initially defined by independent Claim 10 (which it is dependent upon) and being further defined within its own limitations.  And based on the above described interpretation of “a plurality of intelligent transportation system stations” and/or “a road side intelligent transportation system station”, “a network element” thus comprises “a single computing/electronic device” that at least includes “a processor and a communications subsystem” and is specifically located “road side”.
As such, in at least some of the claims each of “a network element”, “a road side intelligent transportation system station”, “a processor and a communications subsystem”, and one of “a plurality of intelligent transportation system stations” are generally considered synonymous with each other.
Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  the newly added limitations found at the end of each of these independent claims includes the phrase “another one of the plurality of intelligent transportation system station”; however, it appears that the final word “station” should in fact be “stations”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 1-2, 6, 8-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Stephens et al. (US 2018/0051998), herein “Stephens”, in view of Sathyanarayana et al. (US 2018/0075309), herein “Sathyanarayana”.
Regarding Claim 1 (independent), Stephens discloses a method (“A method for routing a vehicle”, Abstract) at a network element (“system 100 includes an aggregation server 102 as well as a plurality of vehicles 104 and one or more other data sources 106 that are able to communicate with the aggregation server 102 over a network 108”, Paragraph 19) for collective perception in an intelligent transportation system (“a system 100 for optimizing routing of a vehicle”, Paragraph 19, “the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29), the method comprising:
receiving, from each of a plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), a local dynamic map (i.e. for example, receiving local vehicle/other network element data at the server 102, “The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors, such as infrastructure sensors or the other data sources 106 of FIG. 1. The map database 306 may upload data to an aggregation network 308 and/or download data from an aggregation network 308. The aggregation network 308 may include one or more aggregation servers 102”, Paragraph 29), wherein at least one local dynamic map of the received local dynamic maps comprises a hazard (wherein the hazard may be other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (also see relevant citations immediately above/below)), wherein the hazard comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole (see obviousness discussion below pertaining to Sathyanarayana);
creating, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map (i.e. aggregating data at the server 102, “The aggregation component 110 may aggregate drive data or other data received from the vehicles 104 and the one or more other data sources 106. For example, the aggregation server 102 may receive infrastructure data, driving environment data, and/or traffic data from the vehicles 104 or other data sources 106. The received data may include information about road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history. The aggregation component 110 may combine the received data to generate aggregated data within a data store 114”, Paragraph 20), the local collective perception map (aggregated data at the server 102) comprising at least one permanent object (i.e. road infrastructure, as merely an example) and the hazard (“the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources”, Paragraph 29, “For example, the first road section 404 may include low quality lane markings and may include a driving environment that includes a large number of pedestrians (e.g., the first road section 404 may run past a school)”, Paragraph 32, “driving infrastructure, road materials, lane markings…”, Paragraph 3, “other vehicles, pedestrians, or cyclists, or the like…”, Paragraph 3; also see obviousness discussion below pertaining to Sathyanarayana);
distributing the local collective perception map to at least one of the plurality of intelligent transportation system stations (i.e. for example, server 102 sharing the aggregated data to vehicles 104 and/or other data gathering elements of network 108, “For example, the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29);
receiving from the at least one of the plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), an indication that the hazard is no longer present (i.e. this is simply selectively duplicating the earlier step of “receiving, from each of a plurality of intelligent transportation system stations, a local dynamic map”, but only requiring it to be re-received from the one that has actually has a changed local dynamic map due to the hazard no longer being present when it had been present previously; “The vehicles may also store an indication of road curvature, steepness of the roadway, road bumpiness, traffic levels for a current time of day, or any other information about a roadway or driving environment. This information may be stored locally and/or may be uploaded for storage at a remote location accessible via a communications network”, Paragraph 36, “data component 604 is configured to obtain road data or driving environment data for one or more sections of road between the current location and the target destination. For example, the data component 604 may obtain data for each section of road within the one or more driving routes identified by the route component 602. The data component 604 may obtain the data…from a remote storage location storing aggregated data from a plurality of vehicles or data sources. In one embodiment, the data component 604 may obtain information about one or more of a road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history for each section of roadway within a potential driving route or nearby section of road”, Paragraph 39, “the feature reliability cost for a section of roadway or a route may depend on current weather or current traffic…the cost component 608 may determine a route cost based on lane markings, such as their presence or absence or quality”, Paragraphs 44-45, “A notification component 612 provides information at 708 about the route to a driver or control system for following the route”, Paragraph 51; also see obviousness discussion below pertaining to Sathyanarayana);
updating the local collective perception map to remove the hazard (i.e. this is simply selectively duplicating the earlier step of “creating, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map” once an updated local dynamic map from at least one of the vehicles 104 and other data gathering elements of network 108 no longer showing the hazard has been received at the aggregate server, which will in turn cause the aggregated data at server 102 serving as an updated local collective perception map to no longer show that hazard either; so see the previous citations above pertaining to that limitation, and also see obviousness discussion below pertaining to Sathyanarayana); and
distributing the updated local collective perception map to another one of the plurality of intelligent transportation system stations (i.e. this is simply selectively duplicating the earlier step of “distributing the local collective perception map to at least one of the plurality of intelligent transportation system stations” after the aggregated data at server 102 serving as an updated local collective perception map no longer shows the hazard; so see the previous citations above pertaining to that limitation, and also see obviousness discussion below pertaining to Sathyanarayana).
Firstly, while Stephens discusses that a hazard may include “road bumpiness”, Stephens remains silent in that the hazard (i.e. other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (per the above relevant citations)) specifically comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole.  Additionally, while Stephens discusses that that received road data such as weather and traffic is current and at least in the case of lane markings, can include data relating to both their presence or absence, Stephens does not clearly disclose receiving from the at least one of the plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), an indication that the hazard (as specifically being at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole) is no longer present (i.e. sending an updated local dynamic perception map without the hazard to the aggregation server 102); updating the local collective perception map to remove the hazard (i.e. using the received updated local dynamic perception map without the hazard to update the local collective perception map without the hazard at the aggregation server 102); and distributing the updated local collective perception map to another one of the plurality of intelligent transportation system stations (i.e. sending the updated local collective perception map without the hazard from the aggregation server 102 to one or more of the plurality of vehicles 104 and/or other data sources 106 that are able to communicate with the aggregation server 102 over network 108).  However, these limitations are rendered obvious in view of them merely describing a selective duplication of previously taught steps already described above (based on a specific type of change to a local dynamic map, wherein a previously present hazard is no longer present) that a person of ordinary skill in the art would obviously understand would need to be synchronized with the aggregate server 102’s data (serving as the local collective map) in order to achieve the stated objectives of Stephens, further in view of the teachings of Sathyanarayana (“The method is preferably performed in real- or near-real time…The method is…performed in response to occurrence of a performance event (e.g., …physical vehicle entry into a geographic region”, Paragraph 26, “The method is preferably performed by a computing system on-board each vehicle of the plurality of vehicles, but can alternatively be entirely or partially performed by a remote computing system, such as a server system, a user device, such as a smartphone, or by any other suitable set of computing systems. The method is…performed using vehicle data (e.g., signals sampled by the vehicle sensors), other vehicles' data (e.g., received from the source vehicle or a remote computing system), aggregate population data, historic data (e.g., for the vehicle, driver, geographic location, etc.), or any other suitable data from any other suitable source”, Paragraph 27, “The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with”, Paragraphs 35-36, “Geographic location parameters that can be used to generate the risk map include: the location's risk profile (e.g., collision risk map associated with the geographic location or region)…The geographic location…can…be the host vehicle's…anticipated geographic location, or be any other suitable geographic location…The geographic location parameters can be determined in real- or near-real time (e.g., based on on-board sensor signals, V2X communications, etc.)…The geographic location parameters can be…automatically generated (e.g., based on one or more vehicles' operation parameters, aggregated from multiple vehicles or passes), generated from maps, or otherwise determined”, Paragraph 47, “The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined…The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.)…in response to occurrence of a predetermined event (e.g., object entering the monitored region)”, Paragraph 49, “In one example…the monitored region encompasses a region preceding (or in front of) the vehicle…the monitored region encompasses a region encompassing the possible host vehicle trajectories…the region is defined by a predetermined geo-fence. However, the monitored region can be otherwise positioned relative to the vehicle”, Paragraph 54, “the region may…include a binary determination (e.g., whether an object is detected within or anticipated to enter the monitored space)”, Paragraph 56, “monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information)”, Paragraph 57).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Stephens so that: (a) hazards may specifically comprise at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole, as taught by Sathyanarayan, and (b) to selectively repeat the process of synchronizing any changed local dynamic map data (such as a specific hazard no longer being present) with local collective map data at the aggregate server and then synchronizing that changed local collective map data with each connected entity in the data network so that they too can update their local dynamic map data to account for the change, as is obvious over the combination of Stephens and Sathyanarayana due to it merely duplicating already disclosed steps when there is a real-time update detected somewhere in the network that would warrant those steps repeating (such as a previously visible hazard going away), in order to improve the accuracy of the map data that connected vehicles/devices utilize, to make map data acquisition faster, and/or to ensure that each connected vehicle/device be made aware of all the risk-producing hazards they may encounter or may no longer encounter along a planned trajectory/route if for example their own vehicle sensors can’t get a direct line of sight to all of them at any given time and/or if they can utilize the hazard-related data to enable changing their planned route to a less risky trajectory/route and/or if a previously present hazard such as a pothole has been repaired and no longer needs to be considered a factor for route/trajectory determination.  Note that this obviousness discussion is applicable to the remaining claims (particularly independent Claims 10 and 19) but will not be repeated for the sake of brevity.
Regarding Claim 10 (Independent), Stephens discloses a network element (“system 100 includes an aggregation server 102 as well as a plurality of vehicles 104 and one or more other data sources 106 that are able to communicate with the aggregation server 102 over a network 108”, Paragraph 19) for collective perception in an intelligent transportation system (“a system 100 for optimizing routing of a vehicle”, Paragraph 19, “the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29), the network element (aggregation server 102) comprising:
a processor (“computer readable storage media storing instructions that, when executed by one or more processors, cause the processors to…”, Paragraph 68); and
a communications subsystem (“FIG. 2 illustrates an example vehicle control system 116 that may be used to provide automated or assisted driving to a vehicle (such as the vehicles 104 of FIG. 1)… The vehicle control system 116 may also include a transceiver 218 for wireless communication with a mobile or wireless network, other vehicles, infrastructure, or any other communication system (such as the aggregation server 102 of FIG. 1)”, Paragraphs 22-23, “An implementation of the devices, systems, and methods disclosed herein may communicate over a computer network. A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links”, Paragraph 78),
wherein the processor and the communications subsystem (i.e. aggregation server 102) cooperate to:
receive, from each of a plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), a local dynamic map (i.e. for example, receiving local vehicle/other network element data at the server 102, “The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors, such as infrastructure sensors or the other data sources 106 of FIG. 1. The map database 306 may upload data to an aggregation network 308 and/or download data from an aggregation network 308. The aggregation network 308 may include one or more aggregation servers 102”, Paragraph 29), wherein at least one local dynamic map of the received local dynamic maps comprises a hazard (wherein the hazard may be other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (also see relevant citations immediately above/below)), wherein the hazard comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
create, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map (i.e. aggregating data at the server 102, “The aggregation component 110 may aggregate drive data or other data received from the vehicles 104 and the one or more other data sources 106. For example, the aggregation server 102 may receive infrastructure data, driving environment data, and/or traffic data from the vehicles 104 or other data sources 106. The received data may include information about road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history. The aggregation component 110 may combine the received data to generate aggregated data within a data store 114”, Paragraph 20), the local collective perception map (aggregated data at the server 102) comprising at least one permanent object (i.e. road infrastructure, as merely an example) and the hazard (“the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources”, Paragraph 29, “For example, the first road section 404 may include low quality lane markings and may include a driving environment that includes a large number of pedestrians (e.g., the first road section 404 may run past a school)”, Paragraph 32, “driving infrastructure, road materials, lane markings…”, Paragraph 3, “other vehicles, pedestrians, or cyclists, or the like…”, Paragraph 3; also see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
distribute the local collective perception map to at least one of the plurality of intelligent transportation system stations (i.e. server 102 sharing the aggregated data to vehicles 104 and/or other data gathering elements of network 108, “For example, the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29);
receive from the at least one of the plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), an indication that the hazard is no longer present (i.e. this is simply selectively duplicating the earlier step of “receive, from each of a plurality of intelligent transportation system stations, a local dynamic map”, but only requiring it to be re-received from the one that has actually has a changed local dynamic map due to the hazard no longer being present when it had been present previously; “The vehicles may also store an indication of road curvature, steepness of the roadway, road bumpiness, traffic levels for a current time of day, or any other information about a roadway or driving environment. This information may be stored locally and/or may be uploaded for storage at a remote location accessible via a communications network”, Paragraph 36, “data component 604 is configured to obtain road data or driving environment data for one or more sections of road between the current location and the target destination. For example, the data component 604 may obtain data for each section of road within the one or more driving routes identified by the route component 602. The data component 604 may obtain the data…from a remote storage location storing aggregated data from a plurality of vehicles or data sources. In one embodiment, the data component 604 may obtain information about one or more of a road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history for each section of roadway within a potential driving route or nearby section of road”, Paragraph 39, “the feature reliability cost for a section of roadway or a route may depend on current weather or current traffic…the cost component 608 may determine a route cost based on lane markings, such as their presence or absence or quality”, Paragraphs 44-45, “A notification component 612 provides information at 708 about the route to a driver or control system for following the route”, Paragraph 51; also see obviousness discussion above per the rejection of independent Claim 1 pertaining to Sathyanarayana);
update the local collective perception map to remove the hazard (i.e. this is simply selectively duplicating the earlier step of “create, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map” once an updated local dynamic map from at least one of the vehicles 104 and other data gathering elements of network 108 no longer showing the hazard has been received at the aggregate server, which will in turn cause the aggregated data at server 102 serving as an updated local collective perception map to no longer show that hazard either; so see the previous citations above pertaining to that limitation, and also see obviousness discussion above per the rejection of independent Claim 1 pertaining to Sathyanarayana); and
distribute the updated local collective perception map to another one of the plurality of intelligent transportation system stations (i.e. this is simply selectively duplicating the earlier step of “distribute the local collective perception map to at least one of the plurality of intelligent transportation system stations” after the aggregated data at server 102 serving as an updated local collective perception map no longer shows the hazard; so see the previous citations above pertaining to that limitation, and also see obviousness discussion above per the rejection of independent Claim 1 pertaining to Sathyanarayana).
Regarding Claim 19 (Independent), Stephens discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a network element (“system 100 includes an aggregation server 102 as well as a plurality of vehicles 104 and one or more other data sources 106 that are able to communicate with the aggregation server 102 over a network 108”, Paragraph 19) comprising a processor (“computer readable storage media storing instructions that, when executed by one or more processors, cause the processors to…”, Paragraph 68) and a communications subsystem (“FIG. 2 illustrates an example vehicle control system 116 that may be used to provide automated or assisted driving to a vehicle (such as the vehicles 104 of FIG. 1)… The vehicle control system 116 may also include a transceiver 218 for wireless communication with a mobile or wireless network, other vehicles, infrastructure, or any other communication system (such as the aggregation server 102 of FIG. 1)”, Paragraphs 22-23, “An implementation of the devices, systems, and methods disclosed herein may communicate over a computer network. A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links”, Paragraph 78), the network element being configured for collective perception in an intelligent transportation system (“a system 100 for optimizing routing of a vehicle”, Paragraph 19, “the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29), cause the processor and the communications subsystem to cooperate (aggregation server 102) to:
receive, from each of a plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), a local dynamic map (i.e. for example, receiving local vehicle/other network element data at the server 102, “The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors, such as infrastructure sensors or the other data sources 106 of FIG. 1. The map database 306 may upload data to an aggregation network 308 and/or download data from an aggregation network 308. The aggregation network 308 may include one or more aggregation servers 102”, Paragraph 29), wherein at least one local dynamic map of the received local dynamic maps comprises a hazard (wherein the hazard may be other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (also see relevant citations immediately above/below)), wherein the hazard comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
create, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map (i.e. aggregating data at the server 102, “The aggregation component 110 may aggregate drive data or other data received from the vehicles 104 and the one or more other data sources 106. For example, the aggregation server 102 may receive infrastructure data, driving environment data, and/or traffic data from the vehicles 104 or other data sources 106. The received data may include information about road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history. The aggregation component 110 may combine the received data to generate aggregated data within a data store 114”, Paragraph 20), the local collective perception map (aggregated data at the server 102) comprising at least one permanent object (i.e. road infrastructure, as merely an example) and the hazard (“the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources”, Paragraph 29, “For example, the first road section 404 may include low quality lane markings and may include a driving environment that includes a large number of pedestrians (e.g., the first road section 404 may run past a school)”, Paragraph 32, “driving infrastructure, road materials, lane markings…”, Paragraph 3, “other vehicles, pedestrians, or cyclists, or the like…”, Paragraph 3; also see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
distribute the local collective perception map to at least one of the plurality of intelligent transportation system stations (i.e. server 102 sharing the aggregated data to vehicles 104 and/or other data gathering elements of network 108, “For example, the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29);
receive from the at least one of the plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), an indication that the hazard is no longer present (i.e. this is simply selectively duplicating the earlier step of “receive, from each of a plurality of intelligent transportation system stations, a local dynamic map”, but only requiring it to be re-received from the one that has actually has a changed local dynamic map due to the hazard no longer being present when it had been present previously; “The vehicles may also store an indication of road curvature, steepness of the roadway, road bumpiness, traffic levels for a current time of day, or any other information about a roadway or driving environment. This information may be stored locally and/or may be uploaded for storage at a remote location accessible via a communications network”, Paragraph 36, “data component 604 is configured to obtain road data or driving environment data for one or more sections of road between the current location and the target destination. For example, the data component 604 may obtain data for each section of road within the one or more driving routes identified by the route component 602. The data component 604 may obtain the data…from a remote storage location storing aggregated data from a plurality of vehicles or data sources. In one embodiment, the data component 604 may obtain information about one or more of a road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history for each section of roadway within a potential driving route or nearby section of road”, Paragraph 39, “the feature reliability cost for a section of roadway or a route may depend on current weather or current traffic…the cost component 608 may determine a route cost based on lane markings, such as their presence or absence or quality”, Paragraphs 44-45, “A notification component 612 provides information at 708 about the route to a driver or control system for following the route”, Paragraph 51; also see obviousness discussion above per the rejection of independent Claim 1 pertaining to Sathyanarayana);
update the local collective perception map to remove the hazard (i.e. this is simply selectively duplicating the earlier step of “create, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map” once an updated local dynamic map from at least one of the vehicles 104 and other data gathering elements of network 108 no longer showing the hazard has been received at the aggregate server, which will in turn cause the aggregated data at server 102 serving as an updated local collective perception map to no longer show that hazard either; so see the previous citations above pertaining to that limitation, and also see obviousness discussion above per the rejection of independent Claim 1 pertaining to Sathyanarayana); and
distribute the updated local collective perception map to another one of the plurality of intelligent transportation system stations (i.e. this is simply selectively duplicating the earlier step of “distribute the local collective perception map to at least one of the plurality of intelligent transportation system stations” after the aggregated data at server 102 serving as an updated local collective perception map no longer shows the hazard; so see the previous citations above pertaining to that limitation, and also see obviousness discussion above per the rejection of independent Claim 1 pertaining to Sathyanarayana).
Regarding Claims 2 and 11, Stephens as modified by Sathyanarayana renders obvious the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses:
synchronizing the local collective perception map with a wide area collective perception map at a wide area collective perception map master unit (per Claim 2) / the processor and the communications subsystem (see relevant citations per the rejection of independent Claim 10 above) further cooperate to synchronize the local collective perception map with a wide area collective perception map at a wide area collective perception map master unit (per Claim 11) (“the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29).
Regarding Claims 6 and 15, Stephens as modified by Sathyanarayana renders obvious the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses that the local dynamic map (“The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”, Paragraph 29) received from at least one of the plurality of intelligent transportation system stations (vehicles 104) includes information about non-intelligent transportation system vehicles (i.e. speeds/directions/locations/details regarding any non-connected vehicles that are detected by one or more of the connected vehicles 104’s sensors: “The vehicle control system 116 may also include one or more sensor systems/devices for detecting a presence of nearby objects, lane markers, and/or or determining a location of a parent vehicle (e.g., a vehicle that includes the vehicle control system 116). For example, the vehicle control system 116 may include one or more radar systems 206, one or more LIDAR systems 208, one or more camera systems 210, a global positioning system (GPS) 212, and/or one or more ultra sound systems 214”, Paragraph 23, “the camera systems 210 may include a plurality of cameras. For example, the camera systems 210 may include cameras facing in different directions to provide different views and different fields of view for areas near or around the vehicle. Similarly, the radar systems 206, LIDAR systems 208, and/or ultrasound systems 214 may include a plurality of sensors obtaining data from different directions around a vehicle to provide detailed information about the surroundings of a parent vehicle. In one embodiment, this data may be uploaded for remote storage, such as by one or more aggregation servers 102”, Paragraph 27).
Regarding Claims 8 and 17, Stephens as modified by Sathyanarayana renders obvious the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses that only one local dynamic map from the plurality of received local dynamic maps (“The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”, Paragraph 29) includes information about a previously unreported object (i.e. this is the case when only one of (instead of a plurality of) the connected vehicle 104’s sensors detect a new object that hadn’t been detected previously; see citations to Paragraphs 23 and 27 as cited to above in the rejection of Claims 6 and 15) for the local collective perception map (“the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29).
Regarding Claims 9 and 18, Stephens as modified by Sathyanarayana renders obvious the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses that the network element (aggregation server 102) is a road side intelligent transportation system station (“The aggregation server 102 includes an aggregation component 110 and may also include a route optimization component 112”, Paragraph 19, “In one embodiment, the route optimization component 112 may be located within one or more of the vehicles 104, such as within the control system 116 of the vehicle. For example, the route optimization component 112 may operate locally on a vehicle 104 and utilize aggregated data stored in the data store 114 in combination with drive history data and/or map data stored locally to the vehicle 104”, Paragraph 21; also consider the modification made to Stephens with Li that specifically makes the aggregation server 102 of Stephens be a road side device as per the rejection of independent Claim 1 above).
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Stephens in view of Sathyanarayana, further in view of obvious design choice (as evidenced or taught by Shintani et al. (US 2016/0098849), herein “Shintani”).
Regarding Claims 3-4 and 12-13, Stephens as modified by Sathyanarayana renders obvious the method of Claim 1 and the network element of Claim 10, respectively, but Stephens remains silent in that the distributing utilizes an Intra-coded picture frame (per Claim 3) / the processor and the communications subsystem further cooperate to distribute using an Intra-coded picture frame (per Claim 12); and the receiving uses a predicted picture frame having only incremental changes from a previously received local dynamic map (per Claim 4) / the received dynamic maps comprise a predicted picture frame having only incremental changes from a previously received local dynamic map (per Claim 13).  However, the specific form of the data when it is distributed/received is merely a matter of obvious design choice, as it is based upon the capabilities of the transceivers sending and receiving the data.  Further, Intra-coded picture frames, and particularly predicted picture frames, are old and well known in the art.  Evidencing this obvious design choice is Shintani, which teaches using Intra-coded predictive picture frames as a compression technique (“The term "P -frame" is an intra-coded predictive video frame that is used in MPEG and other video compression techniques to create a full video frame by reference to a preceding frame and by predicting missing data”, Paragraph 51).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the various communication components and/or method of Stephens to particularly utilize an Intra-coded predictive picture frame, as is merely a matter of obvious design choice and is further taught by Shintani, in order to lower the amount of data transmission necessary due to data compression.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being obvious over Stephens in view of Sathyanarayana, further in view of Official Notice (as evidenced by Bjorgvinsdottir et al. (US 2018/0276845), herein “Bjorgvinsdottir”).
Regarding Claims 7 and 16, Stephens as modified by Sathyanarayana renders obvious the method of Claim 6 and the network element of Claim 15, respectively, but Stephens remains silent in that the information includes at least a speed and direction of movement of the non-intelligent transportation system vehicles.  However, since Stephens discusses the sensors of connected vehicles 104 being able to detect detailed information about a vehicle’s surroundings using cameras, radar, LIDAR, and/or ultrasound systems (“the camera systems 210 may include a plurality of cameras. For example, the camera systems 210 may include cameras facing in different directions to provide different views and different fields of view for areas near or around the vehicle. Similarly, the radar systems 206, LIDAR systems 208, and/or ultrasound systems 214 may include a plurality of sensors obtaining data from different directions around a vehicle to provide detailed information about the surroundings of a parent vehicle”, Paragraph 27), these sensors of Stephens would obviously be tracking speed and direction of movement of surrounding non-connected vehicles within sensor range of these vehicles, because Office takes Official Notice that it is old and well known in the art for cameras, radar, LIDAR, and/or ultrasound systems to do that exact thing when generating detailed surroundings data.  As evidence to the above Official Notice and/or obviousness rationale, Bjorgvinsdottir teaches that radars track object velocity and movement direction for trajectory prediction (“Objects can also be tracked through the sequence of images using techniques such as texture matching and radar. By the comparison of object texture similarity with neighboring regions, the next state of the object can predicted. From a radar signal, it is possible to obtain the object velocity and movement direction, so that the object trajectory can be predicted. As was mentioned above, the exact method by which the objects are tracked may vary depending on the different embodiments. The important thing is to have the ability to reliably track an object through a series of images in a computationally efficient manner. Exactly how the tracking is implemented is of secondary importance”, Paragraph 70).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method and/or sensors within connected vehicles 104 of Stephens to particularly collect detailed data such as speed and direction of movement on surrounding non-connected vehicles within detection range of the sensors, as is obvious in view of Stephens and/or Official Notice (as evidenced by Bjorgvinsdottir), in order to enable object tracking and trajectory predictions.
Response to Arguments
Applicant’s respectfully submitted arguments/amendments filed 2 Nov 22 have been fully considered but have not been found to be fully persuasive.
Firstly, Applicant respectfully argues that Stephens in combination with Sathyanarayana fails to teach the amended limitations to independent Claims 1, 10, and 19, which now requires “updating the local collective perception map to remove the hazard; and distributing the updated local collective perception map to another one of the plurality of intelligent transportation system station”.  Applicant specifically argues that (a) “as the Office Action concedes that Stephens fails to teach to receive an indication that the hazard is no longer present, it follows that Stephens also fails to update the local collective perception map to remove the hazard, and to distribute the updated local collective perception map” and (b) “while Sathyanarayana teaches that the risk map may include a subregion comprising a binary determination of whether an object is present, Sathvanaravana does not teach that this determination is used to update a local collective map, as now claimed. While Sathyanarayana teaches aggregate risk maps, Sathyanarayana does not provide details on how risk maps are aggregated, nor how two conflicting reports for a given subregion from different risk maps (e.g., one including an object, the other not including an object), would be aggregated”.
In rebuttal to these arguments, firstly, Sathyanarayana teaches that the received data relating to hazards (which does include potholes, “The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with”, Paragraphs 35-36) is both current and can be a discrete score for each sub-region of the monitored area (“parameters can be determined in real- or near-real time (e.g., based on on-board sensor signals, V2X communications, etc.)”, Paragraph 47, “The risk metric can…be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined…The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.)”, Paragraph 49, “monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information)”, Paragraph 57), so if an object that is a hazard such as a pothole has been filled in then that subregion will be updated with a new (presumably lower or zero) risk metric score which thus indicates that the hazard is no longer present there.
Secondly, Sathyanarayana teaches that the region/subregion may include a binary determination (i.e. 1 or 0, yes or no, etc.) and can indicate whether the object that is a hazard is present or not (“the region may…include a binary determination (e.g., whether an object is detected within…the monitored space)”, Paragraph 56), so a change to a subregion’s binary determination from a 1 to a 0 or a 0 to a 1 or a yes to a no or a no to a yes would certainly be an indication that a hazard that was present is no longer present there or that a hazard that was not there before is now there, thus clearly teaching the concept of updating one or more local dynamic maps in real time regardless of the update being a new hazard detected in a monitored area or whether a previously detected hazard is no longer detected in the monitored area, wherein said hazard may be a pothole.
Thirdly, the newly added claim limitations are merely describing a selective repeating of previous steps, for an obvious reason.  While the claims discuss using a specific hazard on a local dynamic map to update a local collective map that can then be used to update other local dynamic maps, and now further require that process to happen again once the hazard goes away, based on Sathyanarayana teaching the concept of updating one or more local dynamic maps in real time regardless of the update being a new hazard detected in a monitored area or whether a previously detected hazard is no longer detected in the monitored area, and that the hazard may be a pothole (which is one of the specific hazard possibilities claimed), then it would be obvious to one of ordinary skill in the art to selectively repeat these particular claimed steps already disclosed by Stephens when a particular data update is available (i.e. an updated local dynamic map showing a previously existing specific hazard no longer being present) for precisely the same motivation – to ensure all data that is being synchronized is current regardless of whether it includes a new hazard or it removes a previously present hazard that is no longer there.  Thus it is not necessary for Stephens to explicitly discuss repeating these steps again since it would be obvious to do so if the reasoning behind doing so is merely to eliminate from the synchronized map data what is no longer present (that triggered the update to the synchronized map data in the first place).
Fourthly, Examiner states that Applicant’s comment “Sathyanarayana does not provide details on how risk maps are aggregated” is unpersuasive because Sathyanarayana is the teaching reference while Stephens is the primary reference, and Stephens discloses how data collected throughout the network of entities is aggregated and shared/synchronized, so the teachings of Sathyanarayana do not need to also include what was already disclosed by Stephens.
Finally, Examiner states that Applicant’s comment “Sathyanarayana does not provide details on how…two conflicting reports for a given subregion from different risk maps (e.g., one including an object, the other not including an object), would be aggregated” is a spurious argument because the claims do not ever discuss arbitration steps from one or more conflicting reports.
As such, these arguments have not been found to be persuasive and thus this Office action is being made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663